Citation Nr: 1536005	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-49 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the upper extremities, claimed as numbness and tingling bilateral shooting neck pain, shoulders through hands, to include as secondary to service-connected lumbar strain. 

2. Entitlement to service connection for a neurological disorder of the lower extremities, claimed as numbness and tingling with bilateral shooting pains from the buttocks through feet, to include as secondary to service-connected lumbar strain.

3. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.

4. Entitlement to a rating in excess of 10 percent for service-connected right knee instability. 

5. Entitlement to a rating in excess of 10 percent for service-connected left knee instability.

6. Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.

7. Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2, 2002 to May 4, 2002, from February 7, 2003 to September 3, 2003, and from July 2005 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Although the Veteran requested a hearing before the Board, she did not attend a Travel Board hearing scheduled for May 21, 2015, without explanation.  Consequently, the Board finds that reasonable efforts have been made to provide the appellant with her requested hearing and that no further efforts are warranted and the hearing request is considered withdrawn.

The issue of entitlement to service connection for a neurological disorder of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a diagnosed neurological disorder of the lower extremities; and, his neurological complaints do not result in objective manifestations.  

2. The Veteran was scheduled for a VA examination in August 2010 in relation to her claims for increased ratings for lumbar strain, right knee instability, left knee instability, right knee patellofemoral syndrome, and left knee patellofemoral syndrome; and, she failed to report for the August 2010 VA examination and has not shown good cause for doing so.

3. Entitlement to increased ratings for lumbar strain, right knee instability, left knee instability, right knee patellofemoral syndrome, and left knee patellofemoral syndrome cannot be established without the scheduled examination.


CONCLUSIONS OF LAW

1. The criteria for service connection neurological disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015).

2. Entitlement to a rating higher than 10 percent for lumbar strain is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3. Entitlement to a rating higher than 10 percent for right knee instability is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4. Entitlement to a rating higher than 10 percent for left knee instability is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

5. Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

6. Entitlement to a rating higher than 10 percent for left knee patellofemoral syndrome is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in June 2008, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2015).

The RO has obtained service and identified post-service treatment records.  Neither the Veteran nor her representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded an adequate VA examination in August 2008 regarding her claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The RO scheduled the Veteran for an additional VA examination on August 25, 2010 to assess the current nature and severity of her service-connected conditions.  She failed to report and has not demonstrated good cause for her failure to report nor a willingness to appear for further examination.  The Veteran's statements in the record and the evidence as a whole have been very carefully considered. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran alleges that she has numbness and tingling with bilateral shooting pains from the buttocks through feet related to her service-connected lumbar strain.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with one of the enumerated chronic diseases, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has not been diagnosed with a neurological disorder of the lower extremities.  Indeed, during the VA examination in August 2008, the examiner noted that there was no evidence of radiating pain on movement.  There was also no muscle spasm or tenderness.  There was negative straight leg raising test on the right and left.  The Veteran denied numbness.  Neurological examinations of the lower extremities found that motor and sensory function was within normal limits. Reflexes were also normal.  There is no other medical evidence of complaints or treatment for numbness or tingling in the lower extremities. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Here, as discussed, the medical evidence of record does not establish a diagnosis of a neurological disorder of the lower extremities at any time during the appeal period or proximate thereto.  

The Board has considered the Veteran's contentions that she has peripheral neuropathy of the lower extremities that is related to her service-connected lumbar strain.  However, that contention from the Veteran is not competent medical evidence of diagnosis/etiology.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).  While the Veteran is considered competent to attest to the fact that she experiences a burning or numbing sensation in her extremities, she is not competent to opine as to the etiology, or cause, of the sensation, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The more persuasive and competent evidence of record is the medical evidence which is absent of a diagnosis of a neurological disorder.  Thus, without a competent diagnosis of a neurological disability of the lower extremities, element (1) of Shedden/Caluza/Wallin has not been met.  Any assertion of service connection under a direct, presumptive, or secondary theory must fail.

Although she has not expressly presented the argument, consideration has been given to whether the Veteran's complaints of numbness and tingling of the lower extremities could constitute an undiagnosed illness under 38 C.F.R. § 3.317.  Under this regulation, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

Such illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016. See 38 C.F.R. § 3.317(a)(1)(i) .  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i) . For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).

Having reviewed the evidence pertaining to the Veteran's claim, the Board concludes that service connection for a neurological disorder of the lower extremities under the provisions of 38 C.F.R. § 3.317 is not warranted.  In this regard, all of the symptoms the Veteran contends are due to undiagnosed illness do not result in objective manifestations.  The August 2008 VA examination report was essentially negative with respect to any neurological findings related to the lower extremities. Post-service (VA) treatment records are likewise negative for any objective manifestations of her claim of neurological symptoms of the lower extremities.  The Veteran's complaints regarding her lower extremities do not result in objective manifestations or non-medical indicators that are capable of independent verification.  Service connection for these symptoms is simply not warranted as due to an undiagnosed illness.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for neurological disorder of the lower extremities, to include as secondary to a lumbar strain.  The claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating Claims

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

Service connection for lumbar strain, right knee instability, left knee instability, right knee patellofemoral syndrome, and left knee patellofemoral syndrome was granted in May 2007.  The Veteran filed her claim for an increased rating in June 2008.  Hence, the claim is not an original claim for compensation as contemplated by the operative VA regulations.

As a result of the Veteran's contentions, the RO found that an additional VA examination was necessary in order to properly determine the nature and severity of the Veteran's service-connected disabilities.  The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in August 2010.  The record reflects, however, that the Veteran failed to report for the VA examination.  She has failed to provide good cause for her absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In this regard, the October 2010 statement of the case clearly indicated that the Veteran had failed to report for the scheduled examination, that good cause had not been provided for not reporting, and that the claim would be denied.

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In the instant case, a current VA examination is necessary as the Veteran asserts that her service-connected disabilities have increased in severity since her last VA examination in August 2008.  Without such examination, the evidence is not adequate to make a determination.  The Veteran was scheduled for such an examination and did not appear.  The Veteran's claims for increased ratings are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Accordingly, the claim is denied.


ORDER

Service connection for a neurological disorder of the lower extremities, to include as secondary to service-connected lumbar strain, is denied.

A rating in excess of 10 percent for service-connected lumbar strain is denied.

A rating in excess of 10 percent for service-connected right knee instability is denied. 

A rating in excess of 10 percent for service-connected left knee instability is denied.

A rating in excess of 10 percent for service-connected right knee patellofemoral syndrome is denied.

A rating in excess of 10 percent for service-connected left knee patellofemoral syndrome is denied.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's final claim.   The Veteran seeks service connection for peripheral neuropathy of the upper extremities, claimed as numbness and tingling bilateral shooting neck pain, shoulders through hands, to include as secondary to service-connected lumbar strain.

The Veteran is currently service-connected for lumbar strain.  Additionally, during treatment in September 2009, the Veteran reported intermittent bilateral hand numbness and tingling.  She also noted cyst-like formations on both wrists.  Electrodiagnostic findings indicated there was a "mild, demyelinating, sensory median nerve entrapment at wrist on the right side only" but recommended she "continue current workup of bilateral hand pain/paresthesias."  Additionally, treatment records dated in August 2009 indicate that she is diagnosed with Grave's disease.

There is an indication of a current disability and a service-connected disability.  Thus, under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), an opinion should be obtained regarding the likelihood of a medical nexus between the Veteran's claimed upper extremity condition and her service-connected lumbar strain.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any upper extremity neurological disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO/AMC should obtain an opinion from an appropriate examiner regarding the Veteran's neurological complaints.  The examiner must review the claims file, including a copy of this remand, and such review should be recorded in the examiner's report.  Based upon the claims file review and sound medical principles, the examiner should answer the following questions:

a.) Identify/diagnose all upper extremity neurological disorders that have existed during the appeal period (since June 2007).

b.) For each neurological disorder, is it at least as likely as not (50 percent probability or greater) that the disorder was caused by or related to her service-connected lumbar strain?

c.) For each neurological disorder, is it as least as likely as not (50 percent probability or greater) that the disorder was aggravated by her service-connected lumbar strain? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After undertaking any further development deemed warranted, the RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for upper extremity peripheral neuropathy.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


